Title: To James Madison from Thomas Jefferson, 5 May 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello May 5. 07.

I recieved yesterday only yours of Apr. 27. with the letters of Armstrong, Turreau, Hull, Depeyster, Lee and the resolutions of Nelson county, all of which are now returned, with the pamphlet of the author of War in disguise, and a letter of Genl. Wilkinson’s for circulation & to remain with the Attorney Genl.  I recieved no letter from Mr. Gallatin on the subject of Turreau’s application for 25,000 D.  It is indeed a painful and perplexing thing.  As the former advance was determined on consultation, I would ask the favor of you to consult the other gentlemen on the subject, and if you agree to the further advance on an assurance that it will be the last, I will approve of it, and say more, that, without the benefit here of hearing the sentiments of others, I am, primâ facie, dipsosed to believe it expedient in the present state of our affairs with Spain & England.  I salute you with constant & cordial affection.

Th: Jefferson

